DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS document(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is invited to point out any particular references in the submitted IDS documents which they believe may be of particular relevance to the instant claimed invention in response to this Office action.
The information disclosure statement filed 27 June 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because each non-patent literature reference has not been provided a publication date.  It has been placed in the application file, but the lined-through information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 31, 39, 47, and 58 are objected to because of the following informalities:
Claim 31, line 1: “treating of a patient” should read --treating a patient--
Claim 39, line 1: “treating of a patient” should read --treating a patient--
Claim 39, line 12: “body region comprising” should read --body region comprises--
Claim 47, line 1: “treating of a patient” should read --treating a patient--
Claim 58, line 1: “an air” should read --air--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
magnetic field generating device in claims 31, 34, 39, 41, 46, 47, 51, and 56.
element configured to direct cooling fluid in claim 34
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 47, 56, and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the limitation "the time-varying magnetic field" in line 10.  There is insufficient antecedent basis for the “time-varying” limitation in the claim.
Claim 56 recites the limitation "the time-varying magnetic field" in lines 5-6.  There is insufficient antecedent basis for the “time-varying” limitation in the claim.
Claim 57 recites the limitation “the belt” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 31-55 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 31 recites the limitations “wherein the radiofrequency treatment cause heating of the body region of the patient” and “wherein the magnetic field causes a muscle in the body region of the patient to contract”. Claim 36 recites the limitation “the radiofrequency treatment causes heating of the body region”. Claim 39 recites the limitations “wherein the radiofrequency treatment cause heating of adipose tissue within the body region of the patient” and “wherein the magnetic field causes muscle within the body region of the patient to contract”. Claim 44 recites “wherein the radiofrequency treatment causes heating of the body region”. Claim 47 recites “wherein the radiofrequency treatment causes heating of adipose tissue of the patient” and “wherein the time-varying magnetic field causes a muscle within a body region of the patient to contract”. These limitations each positively recite a human body, thus are non-statutory. The examiner suggests applicant amend each limitation to include --configured to-- or --adapted to--, for example --wherein the radiofrequency treatment is configured to cause heating of the body region of the patient-- to overcome these rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-51, 55, 56, 58, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0130618 (Ron Edoute et al.) in view of U.S. Patent Application Publication No. 2015/0157873 (Sokolowski).
Regarding claim 39, Ron Edoute et al. teaches a device for treating a patient (abstract), comprising: an applicator configured to be coupled to a body region of the patient (Figure 1b; [0266]), the applicator comprising: a magnetic field generating device (Figures 1b and 2, pulsed electromagnetic frequency generator, 2) configured to generate a magnetic field, wherein the magnetic field comprises a plurality of magnetic impulses having a repetition rate in a range of 1 Hz to 300 Hz, and wherein the plurality of magnetic impulses comprises a magnetic impulse having an impulse duration in a range of about 3 milliseconds (Table 1; [0256]-[0258]); and a radiofrequency electrode (Figure 1b, electrodes, 41) configured to provide radiofrequency treatment ([0231]), wherein the radiofrequency treatment causes heating of adipose tissue within the body region of the patient ([0227]-[0229]), wherein the body region comprises a buttock, a thigh, an arm, a hip, a saddlebag, a love handle, or an abdomen and wherein the magnetic field causes a muscle within the body region of the patient to contract (The limitation “the body region comprises a buttock, a thigh, an arm, a hip, a saddlebag, a love handle, or an abdomen” is intended use. The applicator of Ron Edoute et al. is capable of being placed in these locations, Figure 1C; muscle contraction, [0174]; [0246]).
Ron Edoute et al. teaches the pulse duration is 3-1000 milliseconds ([0032]), and does not teach an impulse duration in a range of 3 microseconds to 1 millisecond.
However, Sokolowski teaches a device for treating a patient (abstract), comprising: an applicator (Figure 1, housing, 2 and coil, 3) ([0050]) comprising: a magnetic field generating device (3) configured to generate magnetic field ([0050]), wherein the magnetic field comprises a plurality of magnetic impulses having a magnetic flux density in a range of 0.1 Tesla to 7 Tesla and a repetition rate in a range of 1 Hz to 300 Hz, and wherein the plurality of magnetic impulses comprises a magnetic impulse having an impulse duration in a range of 3 microseconds to 1 millisecond (0.l T, pulse duration of 100-300 microseconds, [0009] and [0063]); wherein the magnetic field causes a muscle within a body region of the patient to contract (abstract; [0025]; [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the impulse duration of the impulse of Ron Edoute et al. such that the impulse duration is 100-300 microseconds as taught by Sokolowski, because Sokolowski teaches such an impulse duration is desirable for causing contraction of targeted muscles ([0009]; [0025]).
Regarding claim 40, Ron Edoute et al. in view of Sokolowski teaches all the limitations of claim 39. Ron Edoute et al. teaches the plurality of magnetic impulses have a magnetic flux density in a range of 0.8 Tesla to 7 Tesla (0-3 Tesla, [0256]).
Regarding claim 41, 42, 45, and 46, Ron Edoute et al. in view of Sokolowski teaches all the limitations of claim 40. The modified device of Ron Edoute et al. and Sokolowski teaches the applicator comprises a casing (encased, [0266]), but does not specify the casing comprises a blower disposed within the casing by a fluid and a connecting tube connected to the applicator having a fluid conduit to provide the fluid, the blower configured to cool the magnetic field generating device, an outlet within the casing.
However, Sokolowski further teaches the applicator (2, 3) comprises a casing (Figures 1 and 2b, plastic housing, 2) comprising a blower (Figure 2b, fan, 10) disposed within the casing (2) to cool the magnetic field generating device by a fluid and an outlet (Figure 2b, openings, 34) within the casing (2) of the applicator (2, 3) (Figures 1 and 2b; [0054]-[0055]), or a bolus comprising a fluid material (housing 2 filled with air, thus filled with “fluid”, [0054]-[0055]), and a connecting tube (Figure 2b, air conveying channel, 20) ([0054]-[0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casing of Ron Edoute et al. and Sokolowski to further include a fan and connecting tube to direct cooling fluid into the casing and outlets to release air out of the casing, or a bolus comprising a fluid material as taught by Sokolowski, because Sokolowski teaches providing a fan and connecting tube for directing cooling fluid into the casing and outlets to release air out of the casing (or a bolus for a fluid material) to cool the magnetic field generating device dissipates excess heat generated by operation of the applicator to prevent unwanted heat transfer to the patient, ([0015]-[0017]; [0054]-[0055]).
Regarding claim 43, Ron Edoute et al. in view of Sokolowski teaches all the limitations of claim 40. Ron Edoute et al. teaches the radiofrequency treatment comprises a radiofrequency field having a frequency in a range of 13 MHz to 3 GHz ([0165]; [0258]).
Regarding claim 44, Ron Edoute et al. in view of Sokolowski teaches all the limitations of claim 40. Ron Edoute et al. teaches the radiofrequency treatment causes heating of the body region, and wherein the temperature in the body region is in a range of 39°C to 50°C (30-80 degrees, [0038]).
Regarding claim 47, Ron Edoute et al. teaches a device for treating a patient (abstract), comprising: a magnetic field generating device (Figures 1b and 2, pulsed electromagnetic frequency generator, 2) configured to generate a magnetic field, wherein the magnetic field comprises a plurality of magnetic impulses having a magnetic flux density in a range of 0.1 Tesla to 7 Tesla and a repetition rate in a range of 1 Hz to 300 Hz, and wherein the plurality of magnetic impulses comprises a magnetic impulse having an impulse duration in a range of about 3 milliseconds (Table 1; [0256]-[0258]); and a radiofrequency electrode (Figure 1b, electrodes, 41) configured to provide radiofrequency treatment ([0231]), wherein the radiofrequency treatment causes heating of adipose tissue within the body region of the patient ([0227]-[0229]), and wherein the time-varying magnetic field causes a muscle within the body region of the patient to contract (muscle contraction, [0174]; [0246]).
Ron Edoute et al. teaches the pulse duration is 3-1000 milliseconds ([0032]), and does not teach an impulse duration in a range of 3 microseconds to 1 millisecond. Ron Edoute et al. does not teach the device comprises cooling fluid to cool the magnetic field generating device.
However, Sokolowski teaches a device for treating a patient (abstract), comprising: a magnetic field generating device (Figures 1 and 2b, coil, 3) configured to generate magnetic field ([0050]), wherein the magnetic field comprises a plurality of magnetic impulses having a magnetic flux density in a range of 0.1 Tesla to 7 Tesla and a repetition rate in a range of 1 Hz to 300 Hz, and wherein the plurality of magnetic impulses comprises a magnetic impulse having an impulse duration in a range of 3 microseconds to 1 millisecond (0.1 T, pulse duration of 100-300 microseconds, [0009] and [0063]); a cooling fluid to cool the magnetic field generating device (3) (air cooling coil, [0015]-[0017]; [0054]-[0055]), wherein the magnetic field causes a muscle within a body region of the patient to contract (abstract; [0025]; [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the impulse duration of the impulse of Ron Edoute et al. such that the impulse duration is 100-300 microseconds as taught by Sokolowski, because Sokolowski teaches such an impulse duration is desirable for causing contraction of targeted muscles ([0009]; [0025]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ron Edoute et al. to include a cooling fluid to cool the magnetic field generating device as taught by Sokolowski, because providing a cooling fluid to cool the magnetic field generating device dissipates excess heat generated by operation of the applicator to prevent unwanted heat transfer to the patient, ([0015]-[0017]; [0054]-[0055]).
Regarding claim 48, Ron Edoute et al. in view of Sokolowski teaches all the limitations of claim 47. Ron Edoute et al. teaches the plurality of magnetic impulses have a magnetic flux density in a range of 0.8 Tesla to 7 Tesla (0-3 Tesla, [0256]).
Regarding claim 49, Ron Edoute et al. in view of Sokolowski teaches all the limitations of claim 47. Ron Edoute et al. teaches the radiofrequency treatment comprises a radiofrequency field having a frequency around 13.56 MHZ, 27.12 MHz, 40.68 MHz, or 2.45 GHz ([0165]; [0258]).
Regarding claim 50, Ron Edoute et al. in view of Sokolowski teaches all the limitations of claim 48. Ron Edoute et al. teaches the device is configured to apply the radiofrequency treatment and the magnetic field simultaneously ([0015]-[0017]).
Regarding claim 51, Ron Edoute et al. in view of Sokolowski teaches all the limitations of claim 48. Ron Edoute et al. teaches an applicator (Figure 1b) comprising the magnetic field generating device (2) and the radiofrequency electrode (41), wherein the applicator is configured to be positioned on clothing near the body region of the patient (The limitation “to be positioned on clothing near the body region of the patient” is intended use. The device of Ron Edoute et al. is capable of being placed on a treatment location on clothing, Figure 1b).
Regarding claim 55, Ron Edoute et al. in view of Sokolowski teaches all the limitations of claim 48. The modified device of Ron Edoute et al. and Sokolowski teaches the cooling fluid is air (Sokolowski, [0055]).
Regarding claim 56, Ron Edoute et al. teaches a method of treatment (abstract), comprising: 
providing an applicator (Figure 1b) in contact with a patient ([0056]-[0057]; contact skin, [0237]), the applicator comprising: 
a magnetic field generating device (Figures 1b and 2, pulsed electromagnetic frequency generator, 2) ([0234]-[0235]); and 
a radiofrequency electrode (Figure 1b, electrodes, 41) ([0227]-[0229]; [0231]); 
generating a magnetic field by the magnetic field generating device (2), the time-varying magnetic field having a magnetic flux density in a range of 0.8 Tesla to 7 Tesla, wherein the magnetic field comprises a plurality of magnetic impulses having a repetition rate in a range of 1 Hz to 300 Hz, and wherein the plurality of magnetic impulses comprises a magnetic impulse having an impulse duration in a range of about 3 milliseconds (Table 1; [0256]-[0258]); 
applying the time-varying magnetic field to the patient in order to contract a muscle within a body region ([0056]-[0058]; contact skin, [0237]); 
providing radiofrequency treatment by the radiofrequency electrode (41) to the body region and applying the radiofrequency treatment to the patient in order to heat adipose tissue of the patient ([0056]-[0059]; [0236]-[0237]).
Ron Edoute et al. teaches the pulse duration is 3-1000 milliseconds ([0032]), and does not teach an impulse duration in a range of 3 microseconds to 1 millisecond. Ron Edoute et al. does not teach the body region is a buttock, a thigh, an arm, a hip, a saddlebag, a love handle, or an abdomen, and further does not teach the device comprises cooling fluid to cool the magnetic field generating device.
However, Sokolowski teaches a method for treating a patient (abstract), comprising: providing a magnetic field generating device (Figures 1 and 2b, coil, 3) and generating a magnetic field ([0050]), wherein the magnetic field comprises a plurality of magnetic impulses having a magnetic flux density in a range of 0.1 Tesla to 7 Tesla and a repetition rate in a range of 1 Hz to 300 Hz, and wherein the plurality of magnetic impulses comprises a magnetic impulse having an impulse duration in a range of 3 microseconds to 1 millisecond (0.1 T, pulse duration of 100-300 microseconds, [0009] and [0063]); applying the time-varying magnetic field to the patient in order to contract a muscle within a body region, the body region comprising an abdomen, buttocks, or thighs (abstract; [0005]); cooling the magnetic field generating device by a fluid (air cooling coil, [0015]-[0017]; [0054]-[0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the impulse duration of the impulse of Ron Edoute et al. such that the impulse duration is 100-300 microseconds as taught by Sokolowski, because Sokolowski teaches such an impulse duration is desirable for causing contraction of targeted muscles ([0009]; [0025]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ron Edoute et al. such that the body region is an abdomen, thigh, or buttock as taught by Sokolowski, because Sokolowski teaches the abdomen, thigh, and buttock therapeutically benefits from the induced muscular contraction (abstract; [0005]). Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ron Edoute et al. to include cooling the magnetic field generating device by a fluid as taught by Sokolowski, because providing a cooling fluid to cool the magnetic field generating device dissipates excess heat generated by operation of the applicator to prevent unwanted heat transfer to the patient, ([0015]-[0017]; [0054]-[0055]).
Regarding claim 58, Ron Edoute et al. in view of Sokolowski teaches all the limitations of claim 56. The modified method of Ron Edoute et al. and Sokolowski teaches the fluid comprises air (Sokolowski, [0055]).
Regarding claim 59, Ron Edoute et al. in view of Sokolowski teaches all the limitations of claim 56. Ron Edoute et al. teaches the step of applying the radiofrequency treatment heats the adipose tissue to a temperature in a range of 39 0C to 50 0C, such that it causes a reduction of the adipose tissue (30-80 degrees, [0038]; The limitation “such that it causes…tissue” is an intended result of a positively recited method step, thus is not given patentable weight. See MPEP 2111.04(I).)
Claims 31, 32, 34-38, 52-54, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0130618 (Ron Edoute et al.) in view of U.S. Patent Application Publication No. 2003/0158583 (Burnett et al.) and U.S. Patent Application Publication No. 2015/0157873 (Sokolowski).
Regarding claim 31, Ron Edoute et al. teaches a device for treating a patient (abstract), comprising: an applicator configured to be coupled to a body region of the patient (Figure 1b; [0266]), the applicator comprising: a magnetic field generating device (Figures 1b and 2, pulsed electromagnetic frequency generator, 2) configured to generate a magnetic field, wherein the magnetic field comprises a plurality of magnetic impulses having a magnetic flux density in a range of 0.1 Tesla to 7 Tesla and a repetition rate in a range of 1 Hz to 300 Hz, and wherein the plurality of magnetic impulses comprises a magnetic impulse having an impulse duration in a range of about 3 milliseconds (Table 1; [0256]-[0258]); and a radiofrequency electrode (Figure 1b, electrodes, 41) configured to provide radiofrequency treatment ([0231]), wherein the radiofrequency treatment cause heating of the body region of the patient ([0227]-[0229]), and wherein the magnetic field causes a muscle within the body region of the patient to contract (muscle contraction, [0174]; [0246]).
Ron Edoute et al. does not teach the applicator is configured to be fixed to the patient by a belt. Ron Edoute et al. additionally teaches the pulse duration is 3-1000 milliseconds ([0032]), and does not teach an impulse duration in a range of 3 microseconds to 1 millisecond.
However, Burnett et al. teaches a device for treating a patient (abstract), comprising: an applicator (Figure 2) configured to be coupled to a body region of the patient and be fixed to the patient by a belt (Figure 2, strap, 30), the applicator comprising: a magnetic field generating device (Figure 2, coils, 32) configured to generate a magnetic field for causing a muscle contraction in a body region of the patient ([0001]-[0002]; [0045]; [0066]-[0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of Ron Edoute et al. to include a belt for fixing the applicator to the patient in use as taught by Burnett et al., because Burnett et al. teaches providing such a strap securely holds the applicator in its desired treatment location on the patient for the duration of its use ([0045]).
Ron Edoute et al. and Burnett et al. do not teach an impulse duration in a range of 3 microseconds to 1 millisecond.
However, Sokolowski teaches a device for treating a patient (abstract), comprising: an applicator (Figure 1, housing, 2 and coil, 3) ([0050]) comprising: a magnetic field generating device (3) configured to generate magnetic field ([0050]), wherein the magnetic field comprises a plurality of magnetic impulses having a magnetic flux density in a range of 0.1 Tesla to 7 Tesla and a repetition rate in a range of 1 Hz to 300 Hz, and wherein the plurality of magnetic impulses comprises a magnetic impulse having an impulse duration in a range of 3 microseconds to 1 millisecond (0.l T, pulse duration of 100-300 microseconds, [0009] and [0063]); wherein the magnetic field causes a muscle within a body region of the patient to contract (abstract; [0025]; [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the impulse duration of the impulse of Ron Edoute et al. and Burnett et al. such that the impulse duration is 100-300 microseconds as taught by Sokolowski, because Sokolowski teaches such an impulse duration is desirable for causing contraction of targeted muscles ([0009]; [0025]).
Regarding claim 32, Ron Edoute et al. in view of Burnett et al. and Sokolowski teaches all the limitations of claim 31. Ron Edoute et al. teaches the magnetic flux density is in a range of 0.8 Tesla to 7 Tesla (0-3 Tesla, [0256]).
Regarding claims 34 and 35, Ron Edoute et al. in view of Burnett et al. and Sokolowski teaches all the limitations of claim 31. Ron Edoute et al. teaches the applicator comprises a casing (encased, [0266]), but does not specify the casing comprises an element configured to direct cooling fluid into the casing to cool the magnetic field generating device and an outlet within the casing.
However, Sokolowski further teaches the applicator (2, 3) comprises a casing (Figures 1 and 2b, plastic housing, 2) comprising an element (Figure 2b, fan, 10) configured to direct cooling fluid into the casing (2) to cool the magnetic field generating device, and an outlet (Figure 2b, openings, 34) within the casing (2) of the applicator (2, 3) (Figures 1 and 2b; [0054]-[0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casing of Ron Edoute et al., Burnett et al., and Sokolowski to further include a fan to direct cooling fluid into the casing and outlets to release air out of the casing as taught by Sokolowski, because Sokolowski teaches providing a fan for directing cooling fluid into the casing and outlets to release air out of the casing to cool the magnetic field generating device dissipates excess heat generated by operation of the applicator to prevent unwanted heat transfer to the patient ([0015]-[0017]; [0054]-[0055]).
Regarding claim 36, Ron Edoute et al. in view of Burnett et al. and Sokolowski teaches all the limitations of claim 31. Ron Edoute et al. teaches the radiofrequency treatment causes heating of the body region, and wherein the temperature in the body region is in a range of 40°C to 45°C (30-80 degrees, [0038]).
Regarding claim 37, Ron Edoute et al. in view of Burnett et al. and Sokolowski teaches all the limitations of claim 31. The modified device of Ron Edoute et al., Burnett et al., and Sokolowski et al. teaches the belt is flexible ([0031]-[0033]; [0045]).
Regarding claim 38, Ron Edoute et al. in view of Burnett et al. and Sokolowski teaches all the limitations of claim 31. Ron Edoute et al. teaches the device is configured to apply the radiofrequency treatment and the magnetic field simultaneously ([0015]-[0017]).
Regarding claims 52-54, Ron Edoute et al. in view of Sokolowski teaches all the limitations of claim 51. The modified device of Ron Edoute et al. and Sokolowski does not teach the applicator is configured to be fixed to the patient by a flexible belt, or that the magnetic field generating device is a flat magnetic coil.
However, Burnett et al. teaches a device for treating a patient (abstract), comprising: an applicator (Figure 2) configured to be coupled to a body region of the patient and be fixed to the patient by a flexible belt (Figure 2, strap, 30), the applicator comprising: a magnetic field generating device (Figure 2, coils, 32) including a flat magnetic coil configured to generate a magnetic field for causing a muscle contraction in a body region of the patient ([0001]-[0002]; [0045]; [0066]-[0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of Ron Edoute et al. to include a belt for fixing the applicator to the patient in use as taught by Burnett et al., because Burnett et al. teaches providing such a strap securely holds the applicator in its desired treatment location on the patient for the duration of its use ([0045]). Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the coil of Ron Edoute et al. and Sokolowski to be flat as taught by Burnett et al., because providing a flat magnetic coil permits the applicator to have a lower profile to permit accommodating a wider variety of body regions (Figures 2 and 9; [0060]).
Regarding claims 57, Ron Edoute et al. in view of Sokolowski teaches all the limitations of claim 56. The modified method of Ron Edoute et al. and Sokolowski does not teach the applicator is fixed to the patient by a flexible belt.
However, Burnett et al. teaches a method for treating a patient (abstract), comprising: providing an applicator (Figure 2) to be coupled to a body region of the patient and be fixed to the patient by a flexible belt (Figure 2, strap, 30), the applicator comprising: a magnetic field generating device (Figure 2, coils, 32) to generate a magnetic field for causing a muscle contraction in a body region of the patient ([0001]-[0002]; [0045]; [0066]-[0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ron Edoute et al. and Sokolowski to be attaching the applicator to the patient by a belt while in use as taught by Burnett et al., because Burnett et al. teaches attaching the applicator by the belt facilitates securely holding the applicator in its desired treatment location on the patient for the duration of its use ([0045]). 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0130618 (Ron Edoute et al.) in view of U.S. Patent Application Publication No. 2003/0158583 (Burnett et al.) and U.S. Patent Application Publication No. 2015/0157873 (Sokolowski) as applied to claim 31, and further in view of U.S. Patent Application Publication No. 2015/0314133 (Yamashiro).
Regarding claim 33, Ron Edoute et al. in view of Burnett et al. and Sokolowski teaches all the limitations of claim 31. The modified device of Ron Edoute et al., Burnett et al., and Sokolowski does not teach the applicator further includes an adhesive layer.
However, Yamashiro teaches a device for treating a patient (abstract; [0024]), comprising: an applicator configured to be coupled to a body region of the patient and be fixed to the patient, the applicator comprising a magnetic field generating device configured to generate a magnetic field; wherein the applicator comprises an adhesive layer ([0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ron Edoute et al., Burnett et al., and Sokolowski to include an adhesive layer as taught by Yamashiro, because Yamashiro teaches providing such an adhesive layer facilitates secure attachment to the patient’s body region to ensure the applicator remains in its target location for the duration of treatment ([0040]).
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0130618 (Ron Edoute et al.) in view of U.S. Patent Application Publication No. 2015/0157873 (Sokolowski) as applied to claim 56, and further in view of U.S. Patent Application Publication No. 2015/0314133 (Yamashiro).
Regarding claim 60, Ron Edoute et al. in view of Sokolowski teaches all the limitations of claim 56. Ron Edoute et al. and Sokolowski do not teach the method includes attaching the applicator to the body region of the patient through an adhesive layer.
However, Yamashiro teaches a method for treating a patient (abstract; [0024]), comprising: providing an applicator coupled to a body region of the patient, the applicator comprising a magnetic field generating device configured to generate a magnetic field; and attaching the applicator to the body region of the patient through an adhesive layer ([0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ron Edoute et al. and Sokolowski to include an adhesive layer as taught by Yamashiro, because Yamashiro teaches providing such an adhesive layer facilitates secure attachment to the patient’s body region to ensure the applicator remains in its target location for the duration of treatment ([0040]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791